              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PATRICK KILKENNY,                      :    Civil No. 1:19-CV-0321
                                       :
             Petitioner,               :    Judge Sylvia H. Rambo
                                       :
v.                                     :
                                       :
WARDEN DOUGLAS K. WHITE,               :
                                       :
             Respondent.               :


                                 ORDER

     AND NOW, this 13th day of May, 2019, it is ORDERED that Mr.

Kilkenny’s Motion for Reconsideration (Doc. 9) is DENIED.



                                   s/Sylvia H. Rambo
                                   SYLVIA H. RAMBO
                                   United States District Judge
